Exhibit 10.1

 

THIS Convertible Promissory Note (THE “NOTE”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY STATE.
THIS NOTE MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT REGISTRATION
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR DELIVERY TO PROVISION
HOLDING, INC. OF AN OPINION OF LEGAL COUNSEL SATISFACTORY TO PROVISION HOLDING,
INC. THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR ANY APPLICABLE
STATE SECURITIES LAWS.

 

Convertible Promissory Note 

OF PROVISION HOLDING, INC.

 

NOTE NO. , 2016

 

FOR VALUE RECEIVED, PROVISION HOLDING, INC., a Nevada corporation with its
principal office located at 9253 Eton Avenue, Chatsworth, CA 91311 (the
“Company” or “Debtor”), unconditionally promises to pay to [*] whose address is
[*] , or the registered assignee, upon presentation of this Convertible
Promissory Note (the “Note”) by the registered holder hereof (the “Registered
Holder” or “Holder”) at the office of the Company, the principal amount of $[*]
(“Principal Amount”), together with the accrued and unpaid interest thereon and
other sums as hereinafter provided, subject to the terms and conditions as set
forth below. The effective date of execution and issuance of this Note is [*]
2016 (“Original Issue Date”).

 

1. Series. This Note is one of a series of duly authorized and issued promissory
notes of the Company designated as its Convertible Promissory Notes (each, a
“Series Note,” and collectively, the “Series Notes”). Each of the Series Notes
is being issued in accordance with that certain Subscription Agreement between
the Company and the Registered Holder, and is subject to the terms and
conditions set forth in the Subscription Agreement. The Holder of this Note with
the holders of all of the Series Notes are sometimes hereinafter collectively
referred to as “Series Holders.”

 

2. Schedule for Payment of Principal and Interest. The Principal Amount
outstanding hereunder shall be paid in one lump sum payment of $363,636.36 on or
before May 18, 2018 (the “Maturity Date”), and the interest on the Principal
Amount outstanding hereunder shall be payable at the rate of 12% per annum and
shall be due and payable quarterly, in arrears, with the initial interest
payment due June 30, 2016, and continuing thereafter on each successive
September 30, December 31, March 31, and June 30 and of each year during the
term of this Note. Accrual of interest on the outstanding Principal Amount,
payable in cash, shall commence on the date of receipt of funds by the Company
and shall continue until payment in full of the outstanding Principal Amount has
been made hereunder. The interest so payable will be paid to the person whose
name this Note is registered on the records of the Company regarding
registration and transfers of the Note (the “Note Register”). Payments made by
the Company shall be made to all Series Holders at the same time.

 

3. Payment. Payment of any sums due to the Holder under the terms of this Note
shall be made in United States Dollars by check or wire transfer at the option
of the Company. Payments made by the Company shall be made to all Series Holders
at the same time. Payment shall be made at the address last appearing on the
Note Register of the Company as designated in writing by the Holder hereof from
time to time. If any payment hereunder would otherwise become due and payable on
a day on which commercial banks in Los Angeles, California, are permitted or
required to be closed, such payment shall become due and payable on the next
succeeding day on which commercial banks in Los Angeles, California, are not
permitted or required to be closed ("Business Day") and, with respect to
payments of Principal Amount, interest thereon shall be payable at the then
applicable rate during such extension, if any. The forwarding of such funds
shall constitute a payment of outstanding principal and interest hereunder and
shall satisfy and discharge the liability for principal and interest on this
Note to the extent of the sum represented by such payment. Except as provided in
Section 4 hereof, this Note may not be prepaid without the prior written consent
of the Holder.

 



Convertible Promissory Note - Page 1 of 10

 

 

4. Company’s Option to Redeem Note. On or after the Original Issue Date, up to
100%, in whole or in part, of the outstanding Principal Amount of the Note, plus
any accrued and unpaid interest, will be subject to redemption at the option of
the Company. Any amount of the Note subject to redemption, as set forth herein
(the “Redemption Amount”), may be redeemed by the Company at any time and from
time to time, upon not less than 10 nor more than 30 days notice to the Holder.
If less than 100% of the outstanding Principal Amount of each Series Note, plus
any accrued and unpaid interest thereon, is to be redeemed at any time, the
Company must redeem a pro rata amount of each Series Note.

 

The Company shall deliver to the Holder a written Notice of Redemption (the
“Notice of Redemption”) specifying the date for the redemption (the “Redemption
Payment Date”), which date shall be at least 10 but not more than 30 days after
the date of the Notice of Redemption (the “Redemption Period”). A Notice of
Redemption shall not be effective with respect to any portion of this Note for
which the Holder has previously delivered a Notice of Conversion (as defined in
Section 5(b) below) or for conversions elected to be made by the Holder pursuant
to Section 5 during the Redemption Period. The Redemption Amount shall be
determined as if the Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Redemption. On the Redemption
Payment Date, the Redemption Amount must be paid in good funds to the Holder.
After the Redemption Payment Date, interest will cease to accrue on the Note or
the portion thereof called for redemption.

 

5. Conversion Rights.

 

(a) Conversion. On or after the Original Issue Date, the Holder of this Note
will have the right, at the Holder's option, to convert all or any portion of
the Principal Amount hereof and any accrued but unpaid interest thereon into
shares of common stock, par value $0.001 per share, of the Company (“Common
Stock”) in a manner and in accordance with Section 5(b) below (unless earlier
paid or redeemed) at the conversion price as set forth below in Section 5(c)
(subject to adjustment as described herein). The right to convert the Principal
Amount or interest thereon of this Note called for redemption will terminate at
the close of business on the Business Day prior to the Redemption Payment Date
for such Note, unless the Company subsequently fails to pay the applicable
Redemption Amount. The shares of Common Stock to be issued upon such conversion
are hereinafter referred to as the “Conversion Shares”.

 

(b) Mechanics of Holder’s Conversion. In the event that the Holder elects to
convert any portion of this Note into Common Stock, the Holder shall give notice
of such election by delivering an executed and completed notice of conversion
(“Notice of Conversion”) to the Company. The Notice of Conversion shall (i)
provide a breakdown in reasonable detail of the Principal Amount and/or accrued
interest that is being converted, (ii) state the denominations in which such
Holder wishes the certificate or certificates for the Conversion Shares to be
issued and (iii) surrender this Note to the Company. On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the
Company shall make the appropriate reduction to the Principal Amount and/or
accrued interest as entered in its records and shall provide written notice
thereof to the Holder within five (5) Business Days after the Conversion Date.
Each date on which a Notice of Conversion is delivered or telecopied to the
Company in accordance with the provisions hereof shall be deemed a Conversion
Date (the “Conversion Date”). Pursuant to the terms of the Notice of Conversion,
the Company will issue instructions to its transfer agent as soon as practicable
thereafter, to cause to be issued and delivered to the Holder certificates for
the number of full shares of Conversion Shares to which such Holder shall be
entitled as aforesaid and, if necessary, the Company shall cause to be issued
and delivered to the Holder a new promissory note representing any unconverted
portion of this Note. The Company shall not issue fractional Conversion Shares
upon conversion, but the number of Conversion Shares to be received by any
Holder upon conversion shall be rounded down to the next whole number and the
Holder shall be entitled to payment of the remaining principal amount by a
Company check. In the case of the exercise of the conversion rights set forth
herein the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Company of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Company written instructions to the
contrary.

 



Convertible Promissory Note - Page 2 of 10

 

 

(c) Conversion Price. The Conversion Price of the Common Stock into which the
Principal Amount, or the then outstanding interest due thereon, of this Note is
convertible shall be $0.10 per share (subject to adjustment as described
herein).

 

(d) Adjustment Provisions. The Conversion Price and number and kind of shares or
other securities to be issued upon conversion pursuant to this Note shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:

 

(i) Reclassification. In case of any reclassification, consolidation or merger
of the Company with or into another entity or any merger of another entity with
or into the Company, or in the case of any sale, transfer or conveyance of all
or substantially all of the assets of the Company (computed on a consolidated
basis), each Note then outstanding will, without the consent of any Holder,
become convertible only into the kind and amount of securities, cash or other
property receivable upon such reclassification, consolidation, merger, sale,
transfer or conveyance by a Holder of the number of shares of Common Stock into
which such Note was convertible immediately prior thereto, after giving effect
to any adjustment event.

 

(ii) Stock Split, Dividend. If the number of shares of Common Stock outstanding
at any time after the date hereof is increased by a subdivision or split of
Common Stock, or by the declaration of a dividend on the Common Stock, which
dividend is wholly or partially in the form of additional shares of Common Stock
or any other securities of the Company, then immediately after the effective
date of such subdivision or split-up, or the record date with respect to such
dividend, as the case may be, the Conversion Price shall be appropriately
reduced so that the holder of this Note thereafter exchanged shall be entitled
to receive the percentage of shares of Common Stock which such holder would have
owned immediately following such action had this Note been exchanged immediately
prior thereto;

 

(iii) Reverse Split. If the number of Common Stock outstanding at any time after
the date hereof is decreased by a combination of the outstanding Common Stock or
reverse split, then, immediately after the effective date of such combination,
the Conversion Price shall be appropriately increased so that the holder of this
Note thereafter exchanged shall be entitled to receive the percentage of shares
of Common Stock which such holder would have owned immediately following such
action had this Note been exchanged immediately prior thereto.

 

(e) Issuance of Shares. Subject to the limit set forth in this Section 5(e), the
Conversion Shares are duly authorized and reserved for issuance and, upon
conversion of this Note, in accordance with its respective terms, will be
validly issued, fully paid and non-assessable, and free from all taxes, liens,
claims and encumbrances with respect to the issue thereof and shall not be
subject to preemptive rights or other similar rights of shareholders of the
Company and will not impose personal liability upon the holder thereof. This
Note contains a "blocker" provision limiting the number of shares of Common
Stock into which this Note is convertible to 4.99% of the outstanding shares of
the Company's Common Stock.

 



Convertible Promissory Note - Page 3 of 10

 

 

(f) Issuance of New Note. Upon any partial conversion of this Note, a new
promissory note containing the same date and provisions of this Note shall be
issued by the Company to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid. The Holder shall not pay
any costs, fees or any other consideration to the Company for the production and
issuance of a new promissory note.

 

6. Reservation of Shares. The Company shall at all times reserve for issuance
and maintain available, out of its authorized but unissued Common Stock, solely
for the purpose of effecting the full conversion of the Note, the full number of
shares of Common Stock deliverable upon the conversion of the Note from time to
time outstanding. The Company shall from time to time (subject to obtaining
necessary director and stockholder action), in accordance with the laws of the
State of Nevada, increase the authorized number of shares of its Common Stock if
at any time the authorized number of shares of its Common Stock remaining
unissued shall not be sufficient to permit the conversion of the Note.

 

7. Representations and Warranties of the Company. The Company represents and
warrants to the Holder that:

 

(a) Organization. The Company is validly existing and in good standing under the
laws of the state of Nevada and has the requisite power to own, lease and
operate its properties and to carry on its business as now being conducted. The
Company is duly qualified to do business and is in good standing in each
jurisdiction in which the character or location of the properties owned or
leased by the Company or the nature of the business conducted by the Company
makes such qualification necessary or advisable, except where the failure to do
so would not have a material adverse effect on the Company.

 

(b) Power and Authority. The Company has the requisite power to execute, deliver
and perform this Note, and to consummate the transactions contemplated hereby.
The execution and delivery of this Note by the Company and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company. This Note has been duly executed
and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company and is enforceable against the Company in accordance
with its terms except (i) that such enforcement may be subject to bankruptcy,
insolvency, moratorium or similar laws affecting creditors' rights and (ii) that
the remedy of specific performance and injunctive and other forms of equitable
relief are subject to certain equitable defenses and to the discretion of the
court before which any proceedings therefor may be brought.

 

8. Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if in writing and delivered in person, or sent by
registered or certified mail (return receipt requested) or recognized overnight
delivery service, postage pre-paid, or sent by email addressed as follows, or to
such other address as such party may notify to the other parties in writing:

 

(a) If to the Company, to it at the following address:

 

9253 Eton Avenue 

Chatsworth, CA 91311

Attn: Curt Thornton, CEO and President

Email: curt@provision.tv

 

(b) If to Registered Holder, then to the address listed on the front of this
Note, unless changed, by notice in writing as provided for herein.

 



Convertible Promissory Note - Page 4 of 10

 

 

A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the Business Day it is delivered, (ii) if sent by
registered or certified mail, the earlier of the date of actual receipt by the
party to whom such notice is required to be given or three (3) days after
deposit in the United States mail and (iii) if sent by email, on the date sent.

 

9. Events of Defaults and Remedies. The following are deemed to be an event of
default ("Event of Default") hereunder: (i) the failure by the Company to pay
any installment of interest on this Note or any other Series Notes as and when
due and payable and the continuance of any such failure for 10 days; (ii) the
failure by the Company to pay all or any part of the principal on this Note or
any other Series Notes when and as the same become due and payable as set forth
above, at maturity, by acceleration or otherwise; (iii) the failure of the
Company to perform any conversion of Notes required under this Note or any other
Series Notes and the continuance of any such failure for 10 days; (iv) the
failure by the Company to observe or perform any covenant or agreement contained
in this Note or any other Series Notes and the continuance of such failure for a
period of 30 days after the written notice is given to the Company; (v) the
assignment by the Company for the benefit of creditors, or an application by the
Company to any tribunal for the appointment of a trustee or receiver of a
substantial part of the assets of the Company, or the commencement of any
proceedings relating to the Company under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debts, dissolution or other liquidation
law of any jurisdiction; or the filing of such application, or the commencement
of any such proceedings against the Company and an indication of consent by the
Company to such proceedings, or the appointment of such trustee or receiver, or
an adjudication of the Company bankrupt or insolvent, or approval of the
petition in any such proceedings, and such order remains in effect for 60 days;
and (vi) final unsatisfied judgments not covered by insurance aggregating in
excess of $1,000,000, at any one time rendered against the Company and not
stayed, bonded or discharged within 75 days.

 

10. Rights and Remedies Upon the Occurrence of an Event of Default. Following
the occurrence and during the continuance of an Event of Default, the Company
may receive instruction from the Series Holders. The rights and remedies of the
Series Holder shall be deemed to be cumulative, and any exercise of any right or
remedy shall not be deemed to be an election of that right or remedy to the
exclusion of any other right or remedy.

 

11. Consent of Series Holders.

 

(a) Consent of All Series Holders. Notwithstanding anything to the contrary
contained herein, no amendment, modification, change or waiver shall be
effective without the consent of all of the Series Holders to:

 

(i) extend the maturity of the principal of, or interest on, any Note or of any
of the other Obligations;

 

(ii) reduce the Principal Amount of any Note or of any of the other Obligations,
or the rate of interest thereon due to the Series Holders, except as expressly
permitted herein or therein;

 

(iii) change the date of payment of principal of, or interest on, any Note or of
any of the other Obligations;

 



Convertible Promissory Note - Page 5 of 10

 

 

(iv) modify this Section or Section 8(i); or

 

(vi) release or agree to subordinate any material portion of any Collateral or
Financing Document (except to the extent provided in Section 6(c)).

 

(b) Consent of Less than All Series Holders. Any decision other than as set
forth in Section 11(a) above that shall be made by the Series Holders herein,
shall be made by the Requisite Holders of the Series Notes outstanding at such
time.

 

12. Limitation on Merger, Sale or Consolidation. The Company may not, directly
or indirectly, consolidate with or merge into another person or sell, lease,
convey or transfer all or substantially all of its assets (computed on a
consolidated basis), whether in a single transaction or a series of related
transactions, to another person or group of affiliated persons, unless either
(i) in the case of a merger or consolidation, the Company is the surviving
entity or (ii) the resulting, surviving or transferee entity expressly assumes
by supplemental agreement all of the obligations of the Company in connection
with the Notes. Upon any consolidation or merger or any transfer of all or
substantially all of the assets of the Company in accordance with the foregoing,
the successor entity formed by such consolidation or into which the Company is
merged or to which such transfer is made, shall succeed to, and be substituted
for, and may exercise every right and power of the Company under the Note with
the same effect as if such successor entity had been named therein as the
Company, and the Company will be released from its obligations under the Series
Notes, except as to any obligations that arise from or as a result of such
transaction.

 

13. Corporate Obligation. No recourse shall be had for the payment of the
principal or the interest on this Note, or for any claim based thereon, or
otherwise in respect thereof, or based on or in respect of any Note supplemental
thereto, against any incorporator, stockholder, officer, or director (past,
present, or future) of the Company, whether by virtue of any constitution,
statute, or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such liability being by the acceptance hereof, and as part of the
consideration for the issue hereof, expressly waived and released.

 

14. Listing of Registered Holder of Note. This Note will be registered as to
principal amount in the Holder’s name on the books of the Company at its
principal office (the “Note Register”), after which no transfer hereof shall be
valid unless made on the Company’s books at the office of the Company, by the
Holder hereof, in person, or by attorney duly authorized in writing, and
similarly noted hereon.

 

15. Registered Holder Not Deemed a Stockholder. No Holder, as such, of this Note
shall be entitled to vote or receive dividends or be deemed the holder of shares
of the Company for any purpose, nor shall anything contained in this Note be
construed to confer upon the Holder hereof, as such, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise.

 

16. Waiver of Demand, Presentment, Etc. The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.

 

17. Attorney’s Fees. The Company agrees to pay all costs and expenses, including
without limitation reasonable attorney's fees, which may be incurred by the
Holder in collecting any amount due under this Note or in enforcing any of
Holder’s conversion rights as described herein.

 



Convertible Promissory Note - Page 6 of 10

 

 

18. Enforceability. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

19. Intent to Comply with Usury Laws. In no event will the interest to be paid
on this Note exceed the maximum rate provided by law. It is the intent of the
parties to comply fully with the usury laws of the State of California;
accordingly, it is agreed that notwithstanding any provisions to the contrary in
this Note, in no event shall such Note require the payment or permit the
collection of interest (which term, for purposes hereof, shall include any
amount which, under California law, is deemed to be interest, whether or not
such amount is characterized by the parties as interest) in excess of the
maximum amount permitted by the laws of the State of California. If any excess
of interest is unintentionally contracted for, charged or received under this
Note, or in the event the maturity of the indebtedness evidenced by the Note is
accelerated in whole or in part, or in the event that all of part of the
Principal Amount or interest of this Note shall be prepaid, so that the amount
of interest contracted for, charged or received under this Note, on the amount
of the Principal Amount actually outstanding from time to time under this Note
shall exceed the maximum amount of interest permitted by the applicable usury
laws, then in any such event (i) the provisions of this paragraph shall govern
and control, (ii) neither the Company nor any other person or entity now or
hereafter liable for the payment thereof, shall be obligated to pay the amount
of such interest to the extent that it is in excess of the maximum amount of
interest permitted by such applicable usury laws, (iii) any such excess which
may have been collected shall be either applied as a credit against the then
unpaid principal amount thereof or refunded to the Company at the Holder’s
option, and (iv) the effective rate of interest shall be automatically reduced
to the maximum lawful rate of interest allowed under the applicable usury laws
as now or hereafter construed by the courts having jurisdiction thereof. It is
further agreed that without limitation of the foregoing, all calculations of the
rate of interest contracted for, charged or received under the Note which are
made for the purpose of determining whether such rate exceeds the maximum lawful
rate of interest, shall be made, to the extent permitted by applicable laws, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the Note evidenced thereby, all interest at any time
contracted for, charged or received from the Company or otherwise by the Holders
in connection with this Note.

 

20. Governing Law; Consent to Jurisdiction. This Note shall be governed by and
construed in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof. In any action between or among any
of the parties, whether rising out of this Note or otherwise, each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
federal and/or state courts located in Los Angeles, California.

 

21. Amendment and Waiver. Any waiver or amendment hereto shall be in writing
signed by the Holder. No failure on the part of the Holder to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Holder of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
rights. The remedies herein provided are cumulative and not exclusive of any
other remedies provided by law.

 



Convertible Promissory Note - Page 7 of 10

 

 

22. Restrictions Against Transfer or Assignment. Neither this Note nor the
shares issuable upon conversion of this Note may be sold, transferred, assigned,
pledged, hypothecated or otherwise disposed of by the Registered Holder hereof,
in whole or in part, unless and until either (i) the Note or the shares issuable
upon conversion of the Note have been duly and effectively registered for resale
under the Securities Act of 1933, as amended, and under any then applicable
state securities laws; or (ii) the Registered Holder delivers to the Company a
written opinion acceptable to the Company’s counsel that an exemption from such
registration requirements is then available with respect to any such proposed
sale or disposition. Any transfer of this Note otherwise permissible hereunder
shall be made only at the principle office of the Company upon surrender of this
Note for cancellation and upon the payment of any transfer tax or other
government charge connected therewith, and upon any such transfer a new Series
Note will be issued to the transferee in exchange therefor.

 

23. Entire Agreement; Headings. This Note constitutes the entire agreement
between the Holder and the Company pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations and
understandings, written or oral, of such parties. The headings are for reference
purposes only and shall not be used in construing or interpreting this Note.

 

[Remainder of page intentionally left blank. Signature page follows.]

 



Convertible Promissory Note - Page 8 of 10

 

 

IN WITNESS WHEREOF, Provision Holding, Inc. has caused this Note to be duly
executed in its corporate name by the manual signature of its President.

 

  PROVISION HOLDING, INC.      By:    Curt Thornton, CEO and President



 



Convertible Promissory Note - Page 9 of 10

 

 



ANNEX A 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal and/or accrued interest under
the Convertible Promissory Note due __________ of Provision Holding, Inc., a
Nevada corporation (the “Company”), into shares of common stock, par value
$0.001 per share (the “Common Stock”) of the Company, according to the
conditions hereof, as of the date written below. If shares of Common Stock are
to be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith. No fee will be charged to the Holder for any
conversion, except for such transfer taxes, if any.

 

Conversion Calculations:

 

Date to Effect Conversion:
                                                                                                       

 

Principal Amount of Convertible Promissory Note
to be Converted: 
                                                                                                                        

 

Accrued Interest Amount of Convertible Promissory

Note to be Converted: 
                                                                                                             

 

Number of Shares of Common Stock to be Issued:
                                                                

 

Signature:________________________________________

 

Name:___________________________________________

 

Address:_________________________________________

 



Convertible Promissory Note - Page 10 of 10

 

 

EXHIBIT C

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE 1933 ACT, OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE ISSUER HEREOF, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED UNDER THE 1933 ACT AS SOME OTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND APPLICABLE LAWS IS AVAILABLE.

 

WARRANT TO PURCHASE

COMMON STOCK OF

PROVISION HOLDING, INC.

 

Date of Issuance: ______, 2016 Warrant No. A-______

 

This certifies that, for value received, PROVISION HOLDING, INC., a Nevada
corporation (the “Company”), grants __________, an _________ or ____ registered
assigns (the “Registered Holder”), the right to subscribe for and purchase from
the Company, at the Exercise Price (as defined herein), from and after 9:00 a.m.
Pacific Standard Time on _____, 2016 (the “Exercise Date”) and to and including
5:00 p.m., Pacific Standard Time, on _______,2019 (the “Expiration Date”),
___________________ shares, as such number of shares may be adjusted from time
to time as described herein (the “Warrant Shares”), of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), subject to the
provisions and upon the terms and conditions herein set forth. The “Exercise
Price” per share of Common Stock will be $0.15201 per share.

 

This Warrant is issued in connection with the issuance to the Registered Holder
of a Convertible Promissory Note dated as of ________, 2016 (the “Promissory
Note”) and in connection with that certain Subscription Agreement between the
Company and the Registered Holder dated as of ______, 2016 (the “Subscription
Agreement”). The Registered Holder of this Warrant is subject to the terms and
conditions set forth in the Subscription Agreement.

 

Section 1. Recordation on Books of the Company. The Company shall record this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Records”), in the name of the Registered Holder. The Company may deem
and treat the Registered Holder as the absolute owner of this Warrant for the
purpose of any exercise hereof or any distribution to the Registered Holder.

 

Section 2. Registration of Transfers and Exchanges.

 

(a) Subject to Section 9 hereof, the Company shall register the transfer of this
Warrant, in whole or in part, upon records to be maintained by the Company for
that purpose, upon surrender of this Warrant, with the Form of Assignment
attached hereto completed and duly endorsed by the Registered Holder, to the
Company at the office specified in or pursuant to Section 3(b). Upon any such
registration of transfer, a new Warrant, in substantially the form of this
Warrant, evidencing the Common Stock purchase rights so transferred shall be
issued to the transferee and a new Warrant, in similar form, evidencing the
remaining Common Stock purchase rights not so transferred, if any, shall be
issued to the Registered Holder.

 



 Warrant – Page 1

 

 

(b) This Warrant is exchangeable, upon the surrender hereof by the Registered
Holder at the office of the Company specified in or pursuant to Section 3(b)
hereof, for new Warrants, in substantially the form of this Warrant evidencing,
in the aggregate, the right to purchase the number of Warrant Shares which may
then be purchased hereunder, each of such new Warrants to be dated the date of
such exchange and to represent the right to purchase such number of Warrant
Shares as shall be designated by the Registered Holder at the time of such
surrender.

 

Section 3. Duration and Exercise of this Warrant.

 

(a) This Warrant shall be exercisable by the Registered Holder as to the Warrant
Shares at any time during the period commencing on the Exercise Date and ending
on the Expiration Date. At 5:00 p.m., Pacific Standard Time, on the Expiration
Date, this Warrant, to the extent not previously exercised, shall become void
and of no further force or effect.

 

(b) Subject to Section 7 hereof, upon exercise or surrender of this Warrant,
with the Form of Election to Purchase attached hereto completed and duly
endorsed by the Registered Holder, to the Company at 9253 Eton Avenue,
Chatsworth, CA, 91311, Attention: Curt Thornton, CEO and President, or at such
other address as the Company may specify in writing to the Registered Holder,
and upon payment of the Exercise Price multiplied by the number of Warrant
Shares then issuable upon exercise of this Warrant in lawful money of the United
States of America, all as specified by the Registered Holder in the Form of
Election to Purchase, the Company shall promptly issue and cause to be delivered
to or upon the written order of the Registered Holder, and in such name or names
as the Registered Holder may designate, a certificate for the Warrant Shares
issued upon such exercise. Any person so designated in the Form of Election to
Purchase, duly endorsed by the Registered Holder, as the person to be named on
the certificates for the Warrant Shares, shall be deemed to have become holder
of record of such Warrant Shares, evidenced by such certificates, as of the Date
of Exercise (as hereinafter defined) of such Warrant.

 

(c) The Registered Holder may pay the applicable Exercise Price pursuant to
Section 3(b), at the option of the Registered Holder, either (i) by cashier’s or
certified bank check payable to the Company, or (ii) by wire transfer of
immediately available funds to the account which shall be indicated in writing
by the Company to the Registered Holder, in either case, in an amount equal to
the product of the Exercise Price multiplied by the number of Warrant Shares
being purchased upon such exercise (the “Aggregate Exercise Price”). The “Date
of Exercise” of any Warrant means the date on which the Company shall have
received (i) this Warrant, with the Form of Election to Purchase attached hereto
appropriately completed and duly endorsed, and (ii) payment of the Aggregate
Exercise Price as provided herein.

 

(d) In lieu of exercising this Warrant by payment of cash by wire transfer or
check payable to the order of the Company, Registered Holder may elect to
receive the number of Warrant Shares equal to the amount of this Warrant (or the
portion thereof being exercised), by surrender of this Warrant to the Company,
together with the exercise form attached hereto, in which event the Company
shall issue to the Registered Holder, Warrant Shares in accordance with the
following formula:

 

X = Y(A-B)       A   Where,         X = The number of Shares to be issued to
Holder;   Y = The number of Shares for which the Purchase Warrant is being
exercised;   A = The fair market value of one Share; and   B = The Exercise
Price.

 



 Warrant – Page 2

 

 

For purposes of this Section 3.1(d), the fair market value of a Share is defined
as closing price on the Company’s primary exchange or the over-the-counter
trading platform on the day prior to the Date of Exercise or if there is no
active public market, the value shall be the fair market value thereof, as
determined in good faith by the Company’s Board of Directors.

 

(e) This Warrant will be exercisable either in its entirety or, from time to
time, for part, only of the number of Warrant Shares which are issuable
hereunder. If this Warrant shall have been exercised only in part, the Company
shall, at the time of delivery of the certificates for the Warrant Shares issued
pursuant to such exercise, deliver to the Registered Holder a new Warrant
evidencing the rights to purchase the remaining Warrant Shares, which Warrant
shall be substantially in the form of this Warrant.

 

Section 4. Payment of Expenses. The Company will pay all expenses (other than
any federal or state taxes, including without limitation income taxes, or
similar obligations of the Registered Holder) attributable to the preparation,
execution, issuance and delivery of this Warrant, any new Warrant and the
Warrant Shares.

 

Section 5. Mutilated or Missing Warrant Certificate. If this Warrant is
mutilated, lost, stolen or destroyed, upon request by the Registered Holder, the
Company will issue, in exchange for and upon cancellation of the mutilated
Warrant, or in substitution for the lost, stolen or destroyed Warrant, a
substitute Warrant, in substantially the form of this Warrant, of like tenor,
but, in the case of loss, theft or destruction, only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction of
this Warrant and, if requested by the Company, indemnity also reasonably
satisfactory to it.

 

Section 6. Reservation, Listing and Issuance of Warrant Shares.

 

(a) The Company will at all times have authorized, and reserve and keep
available, free from preemptive rights, for the purpose of enabling it to
satisfy any obligation to issue Warrant Shares upon the exercise of the rights
represented by this Warrant, the number of Warrant Shares deliverable upon
exercise of this Warrant. The Company will, at its expense, use it best efforts
to cause such shares to be included in or listed on (subject to issuance or
notice of issuance of Warrant Shares) all markets or stock exchanges in or on
which the Common Stock is included or listed not later than the date on which
the Common Stock is first included or listed on any such market or exchange and
will thereafter maintain such inclusion or listing of all shares of Common Stock
from time to time issuable upon exercise of this Warrant.

 

(b) Before taking any action which could cause an adjustment pursuant to Section
7 hereof reducing the Exercise Price below the par value of the Warrant Shares,
the Company will take any corporate action which may be necessary in order that
the Company may validly and legally issue at the Exercise Price, as so adjusted,
Warrant Shares that are fully paid and non-assessable.

 

(c) The Company covenants that all Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and nonassessable, and (ii) free from all liens, charges and security interests.

 

(d) The Company shall not effect the exercise of this Warrant, and the
Registered Holder shall not have the right to exercise this Warrant, to the
extent that after giving effect to such exercise, the Registered Holder
(together with such Registered Holder's affiliates) would beneficially own in
excess of 4.99% of the shares of Common Stock outstanding immediately after
giving effect to such exercise. For purposes of the foregoing sentence, the
aggregate number of shares of Common Stock beneficially owned by such Registered
Holder and its affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which the determination
of such sentence is being made, but shall exclude shares of Common Stock which
would be issuable upon (A) exercise of the remaining, unexercised portion of
this Warrant beneficially owned by such Registered Holder and its affiliates and
(B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such Registered and its
affiliates (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein.

 



 Warrant – Page 3

 

 

Section 7. Adjustment of Number of Warrant Shares.

 

(a) The number of Warrant Shares to be purchased upon exercise hereof is subject
to change or adjustment from time to time as hereinafter provided:

 

(i) Stock Dividends; Stock Splits; Reverse Stock Splits; Reclassifications. In
case the Company shall (a) pay a dividend with respect to its Common Stock in
shares of capital stock, (b) subdivide its outstanding shares of Common Stock,
(c) combine its outstanding shares of Common Stock into a smaller number of
shares of any class of Common Stock or (d) issue any shares of its capital stock
in a reclassification of the Common Stock (including any such reclassification
in connection with a consolidation or merger in which the Company is the
continuing corporation), other than elimination of par value, a change in par
value, or a change from par value to no par value (any one of which actions is
herein referred to as an “Adjustment Event”), the number of Warrant Shares
purchasable upon exercise of the Warrant immediately prior to the record date
for such Adjustment Event shall be adjusted so that the Registered Holder shall
thereafter be entitled to receive the number of shares of Common Stock or other
securities of the Company (such other securities thereafter enjoying the rights
of shares of Common Stock under this Warrant) that such Registered Holder would
have owned or have been entitled to receive after the happening of such
Adjustment Event, had such Warrant been exercised immediately prior to the
happening of such Adjustment Event or any record date with respect thereto. An
adjustment made pursuant to this Section 7(a)(i) shall become effective
immediately after the effective date of such Adjustment Event retroactive to the
record date, if any, for such Adjustment Event.

 

(ii) Adjustment of Exercise Price. Whenever the number of Warrant Shares
purchasable upon the exercise of each Warrant is adjusted pursuant to Section
7(a)(i), the Exercise Price for each Warrant Share payable upon exercise of each
Warrant shall be adjusted by multiplying such Exercise Price immediately prior
to such adjustment by a fraction, the numerator of which shall be the number of
shares of Common Stock purchasable upon the exercise of each Warrant immediately
prior to such adjustment, and the denominator of which shall be the number of
shares of Common Stock so purchasable immediately thereafter.

 

(iii) Adjustments for Consolidation, Merger, Sale of Assets, Reorganization,
etc. In case the Company (a) consolidates with or merges into any other
corporation and is not the continuing or surviving corporation of such
consolidation of merger, or (b) permits any other corporation to consolidate
with or merge into the Company and the Company is the continuing or surviving
corporation but, in connection with such consolidation or merger, the Common
Stock is changed into or exchanged for stock or other securities of any other
corporation or cash or any other assets, or (c) transfers all or substantially
all of its properties and assets to any other corporation, or (d) effects a
capital reorganization or reclassification of the capital stock of the Company
in such a way that holders of Common Stock shall be entitled to receive stock,
securities, cash and/or assets with respect to or in exchange for Common Stock,
then, and in each such case, proper provision shall be made so that, upon the
basis and upon the terms and in the manner provided in this subsection
7(a)(iii), the Registered Holder, upon the exercise of this Warrant at any time
after the consummation of such consolidation, merger, transfer, reorganization
or reclassification, shall be entitled to receive (at the aggregate Exercise
Price in effect for all shares of Common Stock issuable upon such exercise
immediately prior to such consummation as adjusted to the time of such
transaction), in lieu of shares of Common Stock issuable upon such exercise
prior to such consummation, the stock and other securities, cash and/or assets
to which such holder would have been entitled upon such consummation if the
Registered Holder had so exercised this Warrant immediately prior thereto
(subject to adjustments subsequent to such corporate action as nearly equivalent
as possible to the adjustments provided for in this Section).

 



 Warrant – Page 4

 

 

(iv) De Minimis Adjustments. No adjustment in the Exercise Price and number of
Warrant Shares purchasable hereunder shall be required unless such adjustment
would require an increase or decrease of at least $0.001 in the Exercise Price;
provided, however, that any adjustments which by reason of this Section 7(a)(iv)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment. All calculations shall be made to the nearest full
share.

 

(b) Notice of Adjustment. Whenever the number of Warrant Shares purchasable upon
the exercise of each Warrant or the Exercise Price is adjusted, as herein
provided, the Company shall promptly notify the Registered Holder in writing
(such writing referred to as an “Adjustment Notice”) of such adjustment or
adjustments and shall deliver to such Registered Holder a statement setting
forth the number of shares of Common Stock purchasable upon the exercise of each
Warrant and the Exercise Price after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.

 

(c) Other Notices. In case at any time:

 

(i) the Company shall declare any cash dividend on its Common Stock;

 

(ii) the Company shall pay any dividend payable in stock upon its Common Stock
or make any distribution (other than regular cash dividends) to the holders of
its Common Stock;

 

(iii) the Company shall offer for subscription pro rata to all of the holders of
its Common Stock any additional shares of stock of any class or other rights;

 

(iv) the Company shall authorize the distribution to all holders of its Common
Stock of evidences of its indebtedness or assets (other than cash dividends or
cash distributions payable out of earnings or earned surplus or dividends
payable in Common Stock);

 

(v) there shall be any capital reorganization, or reclassification of the
capital stock of the Company, or consolidation or merger of the Company with
another corporation (other than a subsidiary of the Company in which the Company
is the surviving or continuing corporation and no change occurs in the Company’s
Common Stock), or sale of all or substantially all of its assets to another
corporation; or

 

(vi) there shall be a voluntary or involuntary dissolution, liquidation,
bankruptcy, assignment for the benefit of creditors, or winding up of the
Company;

 

then, in any one or more of said cases the Company shall give written notice,
addressed to the Registered Holder at the address of such Registered Holder as
shown on the books of the Company, of (1) the date on which the books of the
Company shall close or a record shall be taken for such dividend, distribution
or subscription rights, or (2) the date (or, if not then known, a reasonable
approximation thereof by the Company) on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
bankruptcy, assignment for the benefit of creditors, winding up or other action,
as the case may be, shall take place. Such notice shall also specify (or, if not
then known, reasonably approximate) the date as of which the holders of Common
Stock of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their Common Stock for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation, bankruptcy, assignment
for the benefit of creditors, winding up, or other action, as the case may be.
Such written notice shall be given (except as to any bankruptcy proceeding) at
least five (5) days prior to the action in question and not less than five (5)
days prior to the record date or the date on which the Company’s transfer books
are closed in respect thereto. Such notice shall also state that the action in
question or the record date is subject to the effectiveness of a registration
statement under the 1933 Act, or to a favorable vote of stockholders, if either
is required.

 



 Warrant – Page 5

 

 

(d) Statement on Warrants. The form of this Warrant need not be changed because
of any change in the Exercise Price or in the number or kind of shares
purchasable upon the exercise of a Warrant. However, the Company may at any time
in its sole discretion make any change in the form of the Warrant that it may
deem appropriate and that does not affect the substance thereof and any Warrant
thereafter issued, whether in exchange or substitution for any outstanding
Warrant or otherwise, may be in the form so changed.

 

(e) Fractional Interest. The Company will not be required to issue fractional
Warrant Shares on the exercise of the Warrants. The number of full Warrant
Shares which shall be issuable upon such exercise shall be computed on the basis
of the aggregate number of whole shares of Common Stock purchasable on the
exercise of the Warrants so presented. If any fraction of a share of Common
Stock would, except for the provisions of this Section 7© be issuable on the
exercise of the Warrants (or specified proportion thereof), the Company shall
pay an amount in cash calculated by it to be equal to the then fair value of one
share of Common Stock, as determined by the Board of Directors of the Company in
good faith, multiplied by such fraction computed to the nearest whole cent.

 

Section 8. No Rights or Liabilities as a Stockholder. The Registered Holder
shall not be entitled to vote or be deemed the holder of Common Stock or any
other securities of the Company which may at any time be issuable on the
exercise hereof, nor shall anything contained herein be construed to confer upon
the holder of this Warrant, as such, the rights of a stockholder of the Company
or the right to vote for the election of directors or upon any matter submitted
to stockholders at any meeting thereof, or give or withhold consent to any
corporate action or to receive notice of meetings or other actions affecting
stockholders (except as provided herein), or to receive dividends or
subscription rights or otherwise, until the Date of Exercise shall have
occurred. No provision of this Warrant, in the absence of affirmative action by
the Registered Holder hereof to purchase shares of Common Stock, and no mere
enumeration herein of the rights and privileges of the Registered Holder, shall
give rise to any liability of such holder for the Exercise Price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 

Section 9. Transfer Restrictions; Registration of the Warrant and Warrant
Shares.

 

(a) Neither the Warrant nor the Warrant Shares have been registered under the
1933 Act. The Registered Holder, by acceptance hereof, represents that it is
acquiring this Warrant to be issued to it for its own account and not with a
view to the distribution thereof, and agrees not to sell, transfer, pledge or
hypothecate this Warrant, any purchase rights evidenced hereby or any Warrant
Shares unless a registration statement is effective for this Warrant or the
Warrant Shares under the 1933 Act, or in the opinion of such Registered Holder’s
counsel reasonably satisfactory to the Company, a copy of which opinion shall be
delivered to the Company, such registration is not required as some other
exemption from the registration requirement of the 1933 Act and applicable laws
is available.

 



 Warrant – Page 6

 

 

(b) Subject to the provisions of the following paragraph of this Section 9, each
Certificate for Warrant Shares shall be stamped or otherwise imprinted with a
legend in substantially the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE 1933 ACT, AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER
HEREOF, TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT AS
SOME OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
APPLICABLE LAWS IS AVAILABLE.

 

(c) The restrictions and requirements set forth in the foregoing paragraph shall
apply with respect to Warrant Shares unless and until such Warrant Shares are
sold or otherwise transferred pursuant to an effective registration statement
under the 1933 Act or are otherwise no longer subject to the restrictions of the
1933 Act, at which time the Company agrees to promptly cause such restrictive
legends to be removed and stop transfer restrictions applicable to such Warrant
Shares to be rescinded.

 

Section 10. Notices. All notices and other communications relating to this
Warrant shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by United States certified or registered
first-class mail, postage prepaid, return receipt requested, or overnight air
courier guaranteeing next day delivery to the parties hereto at the following
addresses or at such other address as any party hereto shall hereafter specify
by notice to the other party hereto:

 

(a) If to the Registered Holder of this Warrant or the holder of the Warrant
Shares, addressed to the address of such Registered Holder or holder as set
forth on books of the Company or otherwise furnished by the Registered Holder or
holder to the Company.

 

(b) If to the Company, addressed to:

 

Provision Holding, Inc.

9253 Eton Avenue

Chatsworth, CA 91311

Attn: Curt Thornton, CEO and President

 

A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered, and (ii) if sent by
registered or certified mail, the earlier of the date of actual receipt by the
party to whom such notice is required to be given or three (3) days after
deposit in the United States mail.

 

Section 11. Binding Effect. This Warrant shall be binding upon and inure to the
sole and exclusive benefit of the Company, its successors and assigns, and the
holder or holders from time to time of this Warrant and the Warrant Shares.

 

Section 12. Survival of Rights and Duties. This Warrant shall terminate and be
of no further force and effect on the earlier of (i) 5:00 p.m., Pacific Standard
Time, on the Expiration Date and (ii) the date on which this Warrant and all
purchase rights evidenced hereby have been exercised, except that the provisions
of Sections 6© and 9 hereof shall continue in full force and effect after such
termination date.

 

Section 13. Governing Law. This Warrant shall be governed and controlled as to
the validity, enforcement, interpretations, construction and effect and in all
other aspects by the substantive laws of the State of California. In any action
between or among any of the parties, whether arising out of this Warrant or
otherwise, each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in Los Angeles
County, California.

 

Section 14. Section Headings. The Section headings in this Warrant are for
purposes of convenience only and shall not constitute a part hereof.

 



 Warrant – Page 7

 

  

IN WITNESS WHEREOF, Provision Holding, Inc. has caused this Warrant to be duly
executed in its corporate name by the manual signature of its President.

 

  PROVISION HOLDING, INC.         By:       Curt Thornton, CEO and President
                  Date:  

 



 Warrant – Page 8

 

 

FORM OF ELECTION TO PURCHASE

 

(To Be Executed Upon Exercise of this Warrant)

 

To Provision Holding, Inc.:

 

The undersigned, the record holder of this Warrant (Warrant No. _____), hereby
irrevocably elects to exercise the right, represented by this Warrant, to
purchase ___________ of the Warrant Shares and herewith and hereby tenders
payment for such Warrant Shares to the order of Provision Holding, Inc. of
$_______________, representing the full purchase price for such shares at the
price per share provided for in such Warrant and the delivery of any applicable
taxes payable by the undersigned pursuant to such Warrant.

 

or

 

In lieu of exercising this Warrant by payment of cash by wire transfer or check
payable to the order of the Company, Holder may elect to receive the number of
Warrant Shares equal to the value of this Warrant (or the portion thereof being
exercised), by surrender of this Warrant to the Company, in exchange for Warrant
Shares in accordance with the following formula:

 

X = Y(A-B)       A   Where,         X = The number of Shares to be issued to
Holder;   Y = The number of Shares for which the Purchase Warrant is being
exercised;   A = The fair market value of one Share; and   B = The Exercise
Price.

 

The undersigned requests that certificates for such shares be issued in the name
of:

 

 

         (Please print name and address)   Social Security or Tax Identification
No.  

 

In the event that not all of the purchase rights represented by the Warrant are
exercised, a new Warrant, substantially identical to the attached Warrant,
representing the rights formerly represented by the attached Warrant which have
not been exercised, shall be issued in the name of and delivered to:

 

        (Please print name and address)   Social Security or Tax Identification
No.  

 

 

Dated: ________________ Name of Holder (Print):   By:   (Name):   (Title):

 



 Warrant – Page 9

 

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, ________________ hereby sells, assigns and transfers to each
assignee set forth below all of the rights of the undersigned under the attached
Warrant (Warrant No. ___) with respect to the number of shares of Common Stock
covered thereby set forth opposite the name of such assignee unto:

 

Name of Assignee   Address   Number of Shares of Common Stock                  
                               

 

If the total of said purchase rights represented by the Warrant shall not be
assigned, the undersigned requests that a new Warrant Certificate evidencing the
purchase rights not so assigned be issued in the name of and delivered to the
undersigned.

 

Dated: __________________ Name of Holder (Print):  ________________________    
          (Signature of Holder)

 

 

 Warrant – Page 10



 

 